                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 LORENZO EADY, JR.,

                Petitioner,                                CIVIL ACTION NO.: 4:18-cv-231

        v.

 GEORGIA REGIONAL HOSPITAL AT
 SAVANNAH, et al.,

                Respondents.


                                           ORDER

       After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge's November 5, 2018 Report and Recommendation, (doc. 8), to which Petitioner

filed Objections, (doc. 19). The Court OVERRULES Petitioner’s Objections and ADOPTS the

Report and Recommendation as the opinion of the Court.

       In his Objections, Petitioner states that he did in fact pay his $5.00 filing fee. While this

is correct, it does not speak to the Magistrate Judge’s finding that the matter should be dismissed

on frivolity grounds. The Court concurs with that finding and DISMISSES Petitioner’s Petition

for a Writ of Habeas Corpus, (doc. 1). Additionally, the Court DENIES AS MOOT all of

Petitioner’s pending motions and DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 15th day of January, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
